Citation Nr: 0914798	
Decision Date: 04/21/09    Archive Date: 04/29/09

DOCKET NO.  07-12 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel

INTRODUCTION

The Veteran had active service from July 1956 to July 1959.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.

The Veteran testified at a personal hearing before a Decision 
Review Officer (DRO) sitting at the Des Moines, Iowa RO in 
June 2005.  A transcript of the hearing is associated with 
the claims file and has been reviewed.


FINDING OF FACT

The competent evidence does not demonstrate that the 
Veteran's asthma is related to active service


CONCLUSION OF LAW

Asthma was not incurred in or aggravated by the Veteran's 
active duty service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. § 3.303, (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of (1) the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
and (3) which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008); see also 73 Fed. Reg. 23,353-6 (April 
30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

After careful review of the claims file, the Board finds that 
the letters dated in May 2004 and March 2006 fully satisfied 
the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  In this regard, these letters advised 
the Veteran what information and evidence was needed to 
substantiate the claim decided herein.  These letters also 
requested that the Veteran provide enough information for the 
RO to request records from any sources of information and 
evidence identified by the Veteran, as well as what 
information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.  

On March 3, 2006, the Court issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006), which held that the 
VCAA notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  The March 2006 letter 
provided this notice to the Veteran.  

The Board observes that the May 2004 letter was sent to the 
Veteran prior to the April 2005 rating decision.  The VCAA 
notice with respect to the elements addressed in this letter 
was therefore timely.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  VCAA notice in accordance with Dingess, 
however, was sent after the initial adjudication of the 
Veteran's claim.  Nevertheless, the Board finds this error 
nonprejudicial to the Veteran.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  In this regard, the notice provided in 
the March 2006 letter fully complied with the requirements of 
38 U.S.C.A. § 5103(a) (2008), 38 C.F.R. § 3.159(b) (2008), 
and Dingess, supra, and after the notice was provided the 
case was readjudicated and a March 2007 statement of the case 
was provided to the Veteran.  See Pelegrini II, supra; 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (a 
(supplemental) statement of the case that complies with all 
applicable due process and notification requirements 
constitutes a readjudication decision).

Therefore the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence in needed.

The Board finds that VA has also fulfilled its duty to assist 
the Veteran in making reasonable efforts to identify and 
obtain relevant records in support of the Veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2008).  Moreover, it has 
met its heightened obligation to assist a Veteran in light of 
the unavailability of service treatment records.  See O'Hare 
v. Derwinski, 1 Vet. App. 365 (1991); see also Moore v. 
Derwinski, 1 Vet. App. 401 (1991) (holding that the 
heightened duty to assist a Veteran in developing facts 
pertaining to his claim in a case in which service treatment 
records are presumed destroyed includes the obligation to 
search for alternative medical records).  In this regard, all 
relevant and available non-VA treatment records are 
associated with the claims folder.  

Before attempting to retrieve the Veteran's service personnel 
and treatment records the RO sent a May 2004 letter to the 
Veteran informing him that, given the time frame in which he 
served, his service treatment records were likely 
unavailable, as the records were most likely destroyed in the 
1973 fire at the National Personnel Records Center (NPRC).  
As such, the RO asked the Veteran to assist in reconstructing 
his service data by submitting additional information 
regarding treatment during service and, in the May 2004 
letter, expressly notified him of alternative types of 
evidence, including witness statements, to support his 
claims.  See Dixon v. Derwinski, 3 Vet. App. 261 (1992) 
(holding that, where a Veteran's service treatment records 
have been destroyed or lost, the Board is under a duty to 
advise the claimant to obtain other forms of evidence, such 
as lay testimony, to support his claim).  The Board is 
therefore satisfied that VA fulfilled its additional 
notification duties.  See 38 C.F.R. § 3.159(e) (2008).

In a case in which a Veteran's service records are 
unavailable through no fault of his own, there is a 
heightened obligation for VA to assist the Veteran in the 
development of his claim and to provide reasons or bases for 
any adverse decision rendered without these records.  See 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991); see also Moore 
v. Derwinski, 1 Vet. App. 401 (1991) (holding that the 
heightened duty to assist a Veteran in developing facts 
pertaining to his claim in a case in which service medical 
records are presumed destroyed includes the obligation to 
search for alternative medical records).  A Formal finding 
was rendered in November 2004 stating that the records were 
unobtainable.  A review of the claims folder reveals that VA 
has fulfilled its heightened duty to assist the Veteran.

The Board recognizes a duty to provide a VA examination when 
the record lacks evidence to decide the Veteran's claim and 
there is evidence of (1) a current disability, (2) an in-
service event, injury, or disease, and (3) some indication 
that the claimed disability may be associated with the 
established event, injury, or disease.  38 C.F.R. 
§ 3.159(c)(4)(i) (2008); see also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  The Veteran received a compensation and 
pension (C&P) examination in February 2007.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the Veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2008).  As a general matter, service connection 
for a disability on the basis of the merits of such a claim 
requires (1) the existence of a current disability; (2) the 
existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  Cuevas v. Principi, 3 Vet. 
App. 542 (1992).  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2008).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. 
§ 3.303(d) (2008).

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay persons can 
provide an eye-witness account of a Veteran's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991) (competent lay evidence concerning manifestations 
of a disease may form the basis for an award of service 
connection where a claimant develops a chronic disease within 
a presumptive period but has no in-service diagnosis of such 
disease).

The record reflects that the Veteran does not have the 
requisite medical expertise to diagnose his claimed disorder 
or render a competent medical opinion regarding its cause.  
Thus, competent medical evidence showing that his claimed 
disorder is related to service is required.

The Veteran contends that his asthma is the result of hay 
fever and pneumonia that he suffered while in service and is 
therefore related to his military service.

Initially, the Board notes that the Veteran's service 
treatment records were unavailable for review, therefore 
there is no competent medical evidence to corroborate the 
Veteran's statements regarding his having suffered from hay 
fever and pneumonia while in service.  However, the Board 
acknowledges that the Veteran's brother, in a June 2005 
letter, did confirm that the Veteran suffered from pneumonia 
while in service and spent approximately 30 days in the 
hospital recovering.  The Veteran states that since this time 
he has had suffered from various respiratory problems.  
Treatment records, reviewed in accordance with the Veteran's 
claim, indicate that the Veteran was diagnosed with asthma in 
1996.

The Veteran was afforded a compensation and pension 
examination (C&P) in February 2007 in relation to his claim.  
The examination revealed that the Veteran was diagnosed in 
1996 with asthma and was currently taking medication to 
regulate his asthma after a period of stability lasting 
approximately 3 years in which the Veteran had avoided taking 
medication.  At the examination, the Veteran reported that he 
had an occasional productive cough, dyspnea on exertion, and 
daily episodes of shortness of breath.  Upon examination it 
was noted that the Veteran suffered from a severe obstructive 
defect and that air trapping was present, however diffusion 
capacity was within normal limits.  A chest x-ray taken in 
conjunction with the examination revealed that the Veteran 
has scarring in the left lung base and a hiatal hernia, but 
no active lung disease and no significant interval change.  
The VA examiner diagnosed the Veteran with asthma and chronic 
obstructive pulmonary disease (COPD), however the examiner 
opined that the Veteran's asthma is not related to the 
alleged diagnosis of pneumonia while on active duty as there 
is no evidence of asthmatic symptoms prior to 1996-1997.  
Additionally, the examiner states that tobacco smoke is often 
a trigger for asthma symptoms.  As such, the examiner further 
notes, even giving the benefit of the doubt with regard to a 
discrepancy as to length of time, that the Veteran had at 
least a 10 year smoking habit beginning in 1956.

The Board recognizes the Veteran's assertion, as well as that 
of his brother, that he suffered from hay fever and pneumonia 
while in service and that this resulted in his current 
diagnosis of asthma; however, neither the Veteran, nor his 
brother has been shown to have the requisite medical 
expertise to diagnose asthma or render a competent medical 
opinion with regard to such claims.  Consequently, the 
assertions are afforded no probative value regarding the 
question of whether the Veteran's current claim is related to 
service.

Finally, the Board notes that the first record of a diagnosis 
of asthma is in 1996, almost 40 years after the Veteran's 
period of service.  The Board acknowledges that the Veteran 
claims to have been suffering from asthma since the 1960s, 
but there is no competent evidence provided to corroborate 
the Veteran's statements.  Therefore, in addition to a lack 
of competent evidence providing any link between the 
Veteran's current claim and his military service, the Board 
finds that the thirty-seven year lapse in time between the 
Veteran's active service and the first post-service diagnosis 
of asthma weighs against the Veteran's claim.  The Board may, 
and will, consider in its assessment of a service connection 
the passage of a lengthy period of time wherein the Veteran 
has not complained of the malady at issue.  See Maxson v. 
West, 12 Vet. App. 453, 459 (1999), aff'd sub nom.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey 
v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc).

Under the above circumstances, the Board finds that a 
preponderance of the evidence is against the Veteran's claims 
of service connection for asthma.  The Board concludes that 
the weight of the probative evidence, consisting of the lapse 
in time between service and post service diagnosis and the 
February 2007 negative medical opinion, is against any nexus 
between the Veteran's asthma and active service.  The Board 
has considered the benefit of the doubt rule; however, as a 
preponderance of the evidence is against this claim such rule 
does not apply and the claim must be denied.  38 U.S.C.A. 
§5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).






	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for asthma is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


